DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1 is/are rejected under 35 U.S.C. 102b as being anticipated by Picard et al 2003/0204283.Picars et al in figure 1 discloses an integrated plasma cutting system 10. See figure 2 also, paragraph 0050, to provide a plasma arc to the torch to create a cut in the work. Also a motion control device-drive system 20, moves the torch along a desired cutting path, see paragraph 0056.  Claim 1 also sets forth a torch height sensing and control, see controller 18 in figure 2 to adjust the height of the torch tip with the work surface, and claim 1 also defines a gas controller to control the gas supplied to the plasma torch, see element 16 in figure 2 and see paragraph 0054, 0056, and 0059, with the controller setting the gas supply/pressure according to the CNC controller algorithm. 
Relative to claim 1 the Picard et al system is CNC controlled, controller 12,  to use the torch height control, the gas control and the cutting shape control to cut shapes of varying dimensions. As presently disclosed. The controller includes a centralized controller and a microprocessor architecture that controls the process, using gas, arc, motion and path cut shape, noting that the claims are silent as to the particular acchiecture defined. Is there a plurality of microprocessors or processors? Is there a 
Clearly all of the limitations in claim 1 are set forth, as above described,  in Picard et al, noting that the term microprocessor architecture is broad and would encompass multiple processors or a single processor connected to other processors for torch height, gas control and other control parameters for the torch CNC controller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forlong 944’, Bulle 441’, Silchenstredt et al 794’ and Myers 304’ are disclosed for defining CNC plasma torch controllers of interest.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp



/MARK H PASCHALL/Primary Examiner, Art Unit 3761